 

; ies
"= AO.245B (Rev. 02/08/2019) ladgent in a Criminal Petty Case (Modi) , : . : ; Page | of i 4

_ UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America. co JUDGMENT IN A CRIMINAL CASE
y, : ; (For Offenses Committed On or After November 1, 1987)

Jose Esparza-Olivares Case Number: 3:19-mj-23 142

 

 

         

 

 

Martin G Molin
. Defendant's Attorney
_ REGISTRATION NO, 69497408
_THE DEFENDANT: |
pleaded guilty to count(s) 1 of Complaint soy CLERK US DISTRICT Cougr
: : ” : mre STERSTAICT ©
CL was found guilty to count(s) By. “TOF CALIFORNIA

 

 

ME est
after a plea of not guilty. .

Accordingly, the defendant is adjudged guilty ¢ of such count(s), which’ involve the following offense(s):

 

 

Title & Section — Nature of Offense a Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) Lo: 1 -
C] ‘The defendant has been found not guilty on counts) . .
0 Count(s) . ___ dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: ..

 

oO TIME SERVED. . - x 7 Ci ____._ days

re “Assessment: $10 WAIVED. & Fine: WAIVED ;

_ & Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal. .
O Court recommends defendant be deported/removed with relative, a charged i in case

 

IT IS;ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in the defendant's economic circumstances.

| Wednesday, August 7, 2019. 7
Date of Imposition of Sentence
Vie

- Received LE “ i] Va

busM Te _ HONOR ABE ROBERT N. BLOCK
So _°+ UNITED STATES MAGISTRATE JUDGE

 

   

Clerk's Office Copy. te 9 3142

 
